UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7746


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

QUENTIN ORLANDO RUTLAND,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:02-cr-00031-RLV-3)


Submitted:    December 17, 2009            Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quentin Orlando Rutland, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Quentin Orlando Rutland appeals the district court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).       We have reviewed the record and

find no reversible error.     Accordingly, we affirm the order of

the district court.   See United States v. Rutland, No. 5:02-cr-

00031-RLV-3 (W.D.N.C. Sept. 4, 2009).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2